Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/583345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-7, and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Kawakubo (JP 2009/285879 A) and Kasahara (JP 2007/245503 A), and Neumann (US 2009/0020906 A1).
Claims 1 recites “the recessed portions are disposed so that the number of the recessed portion increases toward an end portion of the groove portion on an opposite side of the center”.
Claim 6 recites “wherein the first member has a plurality of recessed portion on a botton surface of the groove portion, where a size of the recessed portion is smaller toward a center side of the groove portion”. 
Kawakubo teaches a plasticizing device with spiral groove 34, Fig. 5, but not the claimed number or recessed portions or size as claimed. Kasahara teaches the number of weirs 44 to be higher in regions closer to the center, Fig. 4 and 6. Neumann teaches grooves arrange on shaft 40, [0076], but not the claimed number of grooves increasing toward an end portion. 
Thus the references of record do not teach or suggest the limitations of claims 1 and 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744